Citation Nr: 1329204	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.  He also apparently served with the U.S. 
Army Reserve (UASR) after his period of active duty until 
his retirement from the USAR in 2008; presumably this 
includes periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In August 2010, the Veteran testified before the undersigned 
during a Board hearing held at the RO.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when a claimant identifies a claim for service 
connection for PTSD, the claim cannot be considered a claim 
limited only to that diagnosis, but rather must be 
considered a claim for any psychiatric disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms described, 
and the information the claimant submits or that VA obtains 
in support of the claim.  Accordingly, the Board has 
recharacterized the Veteran's original claim for service 
connection for PTSD to encompass any and all psychiatric 
disorders reasonably raised by the record and such is 
reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of the Veteran's claim on appeal is 
required.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 
C.F.R. § 3.159(c), (d) (2012).  

During his August 2010 Board hearing, the Veteran testified 
that his PTSD symptoms, including nightmares, flashbacks, 
and sleep problems, began while he was in Vietnam and not 
when he was laid off from work only a month or so before the 
January 2009 VA mental examination.  In fact, he testified 
that these symptoms stayed the same after his layoff and did 
not increase in severity and that he was laid off due to the 
economy and not to his psychiatric condition.  In fact, the 
Veteran testified that he had been called back to work at an 
automotive supplier the day before his Board hearing and 
that he had worked the night shift before appearing at his 
hearing.  

The Veteran and his representative dispute the opinion of 
the January 2009 VA examiner that the Veteran did not have 
PTSD and that his diagnosed adjustment disorder appeared 
related to his then-current unemployment and the resulting 
financial strain rather than due to his military service.  
At the time of the Board hearing, his representative 
requested a remand for a medical opinion that would address 
the Veteran's 40 years of PTSD symptoms which, he claimed, 
the January 2009 VA examiner had ignored.  

Information in the claims file indicates that the Veteran 
served in Vietnam from September 1969 to September 1970.  
While his DD Form 214 shows that his military occupational 
specialty was as a court reporter, he told the VA examiner 
that while in Vietnam he was also assigned guard duty.  He 
reported two in-service stressors: a rocket attack on the 
airfield when all the helicopters at the base were 
annihilated, which occurred in the middle of his tour in 
Vietnam, and an assault on the camp by the Vietcong 
involving extensive firing.  The VA examination report noted 
that the Veteran reported feeling scared during this 
incident.  

In a November 2008 statement, the Veteran reported that 
these incidents occurred at Camp Gorvad, an Army base, in 
September 1969 and November 1969.  The U.S. Army Joint 
Services and Research Center (JSRRC) stated later in 
November 2008 that the unit history of the 15th 
Administrative Company of the 1st Cavalry Division Support 
Command did not document any mortar or rocket fire on 
September 16, 1969 or any specific attacks sustained by the 
15th Administrative Company.  However, a daily staff journal 
of the 1st Cavalry Division did verify an attack at Camp 
Gorvad, Bien Hoa on September 18, 1969.  Apparently, the 
JSRRC was only requested to verify a stressor which occurred 
on September 16, 1969, and not any that occurred in November 
1969.  

In any event, since the January 2009 VA mental examination, 
the criteria for service connection for PTSD, and, 
specifically corroboration of PTSD stressors, have changed.  
This amendment eliminates the requirement for corroborating 
that the claimed in-service stressor occurred if a stressor 
claimed by a Veteran is related to the Veteran's fear of 
"hostile military or terrorist activity" and a VA 
psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD 
and that the Veteran's symptoms are related to the claimed 
stressor, provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist 
activities is ongoing.  The amended criteria apply to claims 
appealed before July 12, 2010, but not decided as of that 
date, as in this case.  See 75 Fed. Reg. 39,843 (July 13, 
2010).  

The Board notes that entitlement to service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of VA regulations, 
that is, a diagnosis which meets the criteria in the 4th 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV); (2) credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) 
a link, established by medical evidence between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the Veteran engaged in combat or that the 
Veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 
4.125(a).  

The Veteran's DD Form 214 does not indicate that he 
participated in combat, but the Veteran's submissions 
indicate that his postings to guard duty in Vietnam occurred 
in the midst of mortar and rocket attacks at his unit's base 
in Vietnam.  As noted above, the JSRRC to date only 
attempted to verify such attacks on one date in September 
1969.  The Board notes that the report of the January 2009 
VA examination indicated that the Veteran was scared during 
one of his claimed stressor incidents in Vietnam.  Assuming 
this to be the case, the new PTSD regulations would affect 
any questions regarding the corroboration of the Veteran's 
claimed stressors.  The Veteran's service personnel records 
confirm his service in Vietnam.  As the Veteran's service in 
Vietnam has been confirmed by the evidence of record, the 
revisions to 38 C.F.R. § 3.303(f), cited above, apply to 
this case.  

Since the January 2009 VA mental examination and opinion 
appear to be inadequate and predated the recent amendments 
to the PTSD regulations, the Board finds that a remand is 
necessary so that a medical opinion can be obtained 
regarding whether the Veteran's in-service stressors are 
adequate to support a diagnosis of PTSD.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board needs additional information in order to make a 
determination whether the Veteran's in-service stressors are 
adequate to support a PTSD diagnosis.  As such, on remand, 
the Veteran shall be afforded a VA examination to determine 
whether the Veteran currently has PTSD and, if so, whether 
such is related to his claimed in-service stressors.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

On remand, the RO/AMC also should contact the JSRRC and 
request that the JSRRC obtain the unit history of the 15th 
Administrative Company for the 1st Cavalry Division Support 
Command, for the period between September 1969 and September 
1970, in particular for the months of September and November 
1969.  The JSRRC also should obtain the Daily Staff Journals 
submitted by the 1st Cavalry Division for this same period 
of time.  The JSRRC then should report whether the Veteran's 
unit, or the base at which it was stationed at the time, was 
subjected to firefights with the enemy and mortar and rocket 
attacks from the enemy during this time period.  

It is also important to note that active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  
38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).  

Thus, while the Veteran achieved veteran status from his 
active service from February 1969 to September 1970, this 
veteran status does not apply to the subsequent periods of 
training duty without a showing of injury or (in the case of 
ACDUTRA) disease incurred or aggravated in the line of duty.  
In this appeal, therefore, the Board must be concerned with 
all the Veteran's verified periods of ACDUTRA as well as his 
period of active duty.  Depression, anxiety, and PTSD are 
diseases rather than injuries; therefore, periods of 
INACDUTRA are not applicable to such a claim for service 
connection because the only diseases that may be service-
connected for incurrence during such duty periods are acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident.  See 38 C.F.R. § 101(24).  Currently, personnel 
and treatment records associated with the Veteran's claims 
file are limited to his period of active duty.  As the 
Veteran's periods of USAR service may be relevant to the 
Veteran's claim, an effort should be made on remand to 
obtain the Veteran's complete service personnel and 
treatment records, to include records related to periods of 
ACDUTRA and INACDUTRA.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate 
steps to secure all of the Veteran's 
active duty and Reserve service treatment 
records and all of his active duty and 
Reserve service personnel records, until 
his reported retirement from the USAR 
during 2008.  The records request(s) 
should be addressed to the National 
Personnel Records Center, the service 
department, the U.S. Army Reserve, or any 
other appropriate source as necessary to 
obtain complete records.  These records 
should be associated with the claims file.  
If there are no additional service 
treatment records or service personnel 
records, documentation used in making 
those determinations should be set forth 
in the claims file.  

2.  After receipt of the requested 
information, the RO/AMC shall determine 
whether the Veteran was in ACDUTRA or 
INACDUTRA duty status when he made any 
complaint regarding a nervous condition or 
psychological complaint, or when he was 
treated for a psychological or psychiatric 
complaint, or when he was diagnosed for a 
psychiatric or psychological disorder.  

3.  The RO/AMC shall contact the JSRRC 
(previously known as the U.S. Center for 
Unit Records Research (CURR)), and request 
that JSRRC obtain the unit history of the 
15th Administrative Company, 1st Cavalry 
Division Support Command, for the period 
between September 1969 and September 1970, 
in particular for the months of September 
and November 1969.  The JSRRC also should 
obtain the Daily Staff Journals submitted 
by the 1st Cavalry Division for this same 
time period.  The JSRRC then should report 
whether the Veteran's unit, or Army base 
Camp Gorvad, or other location at which 
the Veteran's unit was stationed, was 
subjected to firefights with the enemy and 
mortar and rocket attacks from the enemy 
during this time period (September 1969 
through September 1970).  

The RO/AMC should associate with the 
claims file any correspondence confirming 
it contacted the JSRRC along with that 
agency's response.  In the event that unit 
history, Daily Staff Journals, higher 
command history, or other records which 
would show the activities at the base 
where the Veteran was stationed are 
unavailable, or a further search for 
relevant unit or other history would prove 
futile, that finding should be reduced to 
writing and also associated with the 
claims file.  

4.  The RO/AMC shall contact the Veteran 
and his representative and obtain the 
names, addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his psychiatric disorders and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment for any psychological or 
psychiatric symptoms from the past 40 
years.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  

The Veteran should also be afforded the 
opportunity to submit or identify any non-
clinical records, such as employment 
medical or administrative records, 
statements of observations of supervisors, 
fellow employees, or others, that might be 
relevant to assist the Veteran to 
establish his claim.

5.  After receipt of the requested 
information, the Veteran shall then be 
afforded an appropriate VA mental 
examination so as to ascertain the extent, 
nature, and etiology of any acquired 
psychiatric disorder.  The entire claims 
file, to include a complete copy of this 
Remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examination report should reflect a review 
of the claims folder.  Following this 
review, a clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to address the 
following:

(a)  The examiner shall identify each 
current psychiatric diagnosis, to include 
PTSD; the examiner should specifically 
state whether a diagnosis of PTSD may be 
assigned consistent with the criteria for 
a diagnosis under the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  

If the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied and 
a diagnosis of PTSD is deemed appropriate, 
the examiner shall comment upon any link 
between the current symptomatology and one 
(or more) of the in-service stressors 
reported by the Veteran.  In so doing, the 
examiner shall specifically address if the 
Veteran's claimed stressor relates to the 
Veteran's fear of in-service hostile 
military or terrorist activity.  

(c)  The examiner shall opine as to 
whether it is at least as likely as not (a 
50 percent probability or more) that any 
diagnosed PTSD is related to the Veteran's 
period of active duty from February 1969 
to September 1970 or to any verified 
period of ACDUTRA.  In doing so, the 
examiner must acknowledge any reports of a 
continuity of psychiatric symptoms since 
service.  

(d)  If, and only if, the examiner does 
not diagnose PTSD, the examiner shall 
explain why the Veteran does not meet the 
criteria for a diagnosis of PTSD.  The 
examiner shall then identify and diagnose 
any currently manifested psychiatric 
disorder, other than PTSD, and describe 
the manifestations of each diagnosed 
disorder.  For each such diagnosed 
psychiatric disorder, the examiner is 
asked to address whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the disorder was 
incurred in or is a result of the 
Veteran's period of active duty from 
February 1969 to September 1970 or to any 
verified period of ACDUTRA.  

The VA examiner should provide a complete 
rationale for all opinions and conclusions 
reached.  The examiner should offer a 
detailed analysis for all conclusions and 
opinions with references to date in the 
Veteran's claims file, including in-
service and post-service medical records 
and the Veteran's lay assertions.  

In providing these opinions, the VA 
examiner also should discuss the medical 
opinion found in the January 2009 VA 
examination.  The examiner should explain 
why he or she agrees or disagrees with the 
conclusions stated in the 2009 examination 
report regarding the appropriate diagnosis 
for the Veteran's current psychiatric 
disorder(s) and the likelihood of any 
relationship between a currently-diagnosed 
disorder and the Veteran's military 
service.  

6.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claim on 
appeal.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  


